DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US 2020/0284717), and further in view of Small et al. (US 5459317), hereinafter “Small”.
Regarding claim 15, Ishimaru teaches a method for classifying a subject having skin tissue for a noninvasive analyte concentration determination (abstract, Figs. 1, 8, paragraph [0104]), comprising the steps of:
providing an analyzer (Fig. 1) comprising: a main controller (ref 42, paragraph [0065]), an input transducer (ref 41, paragraph [0065]), a light source (ref 30, paragraph [0066]), coupling optics (ref 90, paragraph [0063]), and a detector (ref 50, paragraphs [0062]-[0063]);
said input transducer, responsive to a voltage waveform sent from said main controller (ref 421, paragraph [0065]), displacing the skin tissue to produce a pressure waveform (Fig. 8C, earlobe; paragraphs [0020], [0100] [0104],);
said light source delivering photons, via said coupling optics to the skin (paragraph [0104]);
said detector detecting the photons, after passing through skin tissue altered by the pressure waveform, to generate a pressure waveform modified signal (paragraph [0104]); and
Ishimaru  is silent regarding applying a first calibration model to the pressure waveform modified signal to classify the subject based on photon absorbing constituents of the skin tissue probed by the photons.
However, Small teaches an optical glucose monitor (abstract) including applying a first calibration model to the pressure waveform modified signal to classify the subject based on photon absorbing constituents of the skin tissue probed by the photons (col. 2, lines 10-20; col. 6, lines 60-col. 7, line 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ishimaru with the teaching of Small by including applying a first calibration model to the pressure waveform modified signal to classify the subject based on photon absorbing constituents of the skin tissue probed by the photons in order to determine the glucose value of the sample or person.
Regarding claim 16, Ishimaru teaches said step of displacing further comprising the step of: said input transducer applying a ping force to the skin tissue via the input transducer characterized by said applied voltage waveform persisting for less than one second yielding a single displacement of the skin tissue (paragraph [0102], [0110]).
Regarding claim 17, Ishimaru teaches said step of displacing further comprising the step of: said input transducer applying said pressure waveform in an analog varying wave responsive to said voltage waveform repeating with a frequency and an amplitude (paragraph [0065]).
Regarding claim 19, Ishimaru teaches said step of displacing further comprising the step of: said input transducer applying said pressure waveform in an analog varying wave responsive to said voltage waveform repeating with a frequency and an amplitude (paragraph [0065]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru and Small as applied to claims 15-17 above, and further in view of Schmitt et al. (US 2004/0230106), hereinafter “Schmitt”.
Regarding claim 18, Ishimaru is silent regarding further comprising the steps of: repeating said steps of delivering photons and detecting the photons to generate a set of pressure waveform modified signals; and selecting from said set of pressure waveform modified signals selected signals comprising a higher water absorbance-to-fat band absorbance than non-selected signals and providing the selected signals to the calibration model.
However, Schmitt teaches optical blood monitoring (abstract) including repeating said steps of delivering photons and detecting the photons to generate a set of pressure waveform modified signals (paragraph [0031]); and selecting from said set of pressure waveform modified signals selected signals comprising a higher water absorbance-to-fat band absorbance than non-selected signals and providing the selected signals to the calibration model (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ishimaru with the teaching of Schmitt by including repeating said steps of delivering photons and detecting the photons to generate a set of pressure waveform modified signals; and selecting from said set of pressure waveform modified signals selected signals comprising a higher water absorbance-to-fat band absorbance than non-selected signals and providing the selected signals to the calibration model in order to have a more accurate measurement.  It is noted that Small teaches that fat absorbance degrades measurement accuracy, col. 1, lines 40-45.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru and Small as applied to claims 15 and 19 above, and further in view of Gilbert et al. (US 2015/0119661), hereinafter “Gilbert”.
Regarding claim 20, Ishimaru is silent regarding further comprising the steps of:
selecting first signals from a first subset of a set of detectors, positioned at a first range of radial distances from an illumination zone of the photons into the skin tissue, over a first sub-period of an amplitude cycle of said voltage waveform; and
selecting second signals from a second subset of said set of detectors, positioned at a second range of radial distances from an illumination zone of the photons into the skin tissue, over a second sub-period of the amplitude cycle of said voltage waveform, said first range of radial distances different from said second range of radial distance, said first sub-period different from said second sub period; and
said step of applying, applying said first calibration model to said first signals and applying a second calibration model to said second signals.
However, Gilbert teaches optical blood measurement (abstract, Fig. 1B) including 
selecting first signals from a first subset of a set of detectors (ref 130, paragraph [0036]), positioned at a first range of radial distances from an illumination zone of the photons into the skin tissue (ref 120), over a first sub-period of an amplitude cycle of said voltage waveform (Ishimaru teaches the amplitude cycle, paragraph [0065]); and
selecting second signals from a second subset of said set of detectors (ref 131, paragraph [0036]), positioned at a second range of radial distances from an illumination zone of the photons into the skin tissue (ref 120), over a second sub-period of the amplitude cycle of said voltage waveform, said first range of radial distances different from said second range of radial distance, said first sub-period different from said second sub period (Ishimaru teaches the amplitude cycle, paragraph [0065], the periods will inherently be different due to changes while traveling through the body).
Furthermore, Small teaches an optical glucose monitor (abstract) including said step of applying, applying said first calibration model to said first signals and applying a second calibration model to said second signals (col. 2, lines 10-20; col. 6, lines 60-col. 7, line 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ishimaru with the teaching of Gilbert and Small by further comprising the steps of: selecting first signals from a first subset of a set of detectors, positioned at a first range of radial distances from an illumination zone of the photons into the skin tissue, over a first sub-period of an amplitude cycle of said voltage waveform; and selecting second signals from a second subset of said set of detectors, positioned at a second range of radial distances from an illumination zone of the photons into the skin tissue, over a second sub-period of the amplitude cycle of said voltage waveform, said first range of radial distances different from said second range of radial distance, said first sub-period different from said second sub period; and said step of applying, applying said first calibration model to said first signals and applying a second calibration model to said second signals in order to increase accuracy of the glucose value of the sample or person.
Allowable Subject Matter
Claims 1-14 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for noninvasively determining an analyte property of a subject having skin and skin layers, the apparatus comprising, among other essential elements, a controller, said controller providing a voltage waveform to said electro-mechanical transducer driving displacement of the skin and inducing a pressure wave into the skin, said controller configured to collect signal from said set of detectors as a function of timing of said voltage waveform, in combination with the rest of the limitations of the above claim.  Claims 2-8 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for noninvasively determining an analyte property of a subject having skin and skin layers, the method comprising, among other essential elements, a controller driving said electro-mechanical transducer with a voltage waveform to induce displacement of the skin and generate a pressure wave in the skin; a controller collecting a set of signals from said set of detectors as a function of timing of said voltage waveform, in combination with the rest of the limitations of the above claim.  Claims 10-14 are dependent from claim 9 and therefore are also included in the allowed subject matter.
Regarding claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for noninvasively determining an analyte property of a subject having skin and skin layers, the apparatus comprising, among other essential elements, an electro-mechanical transducer configured to displace skin of the subject generating a force wave propagating into the skin layers; and a controller configured to drive said electro-mechanical transducer and select responses from said set of detectors as a function of timing of operation of said electro-mechanical transducer, in combination with the rest of the limitations of the above claim.  Claims 21-24 are dependent from claim 21 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori US 2020/0276834 teaches using a calibration method for a spectrometer to determine the components of a sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877